Title: [July 1783]
From: Adams, John Quincy
To: 



      Julius. 1783. 14.
      
      
       Je fus à Delft avec Monsr. Fitch et sa compagnie, qui partent pour L’Angleterre.
      
      
       
        
   
   Most likely Eliphalet Fitch, a native Bostonian, reputedly very rich, who may have held a crown office in Jamaica, and whom JA described to JQA as a grandson of Dr. Thomas Boylston “and consequently your Relation” (JA, Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 3:134; JA to JQA, 12 June, LbC, Adams Papers).


       
      
       

      22.
      
      
       A 11 heures du soir mon Pere arriva de Paris.
      
      
       
        
   
   Absent from The Hague since late Oct. 1782, JA returned there on this day, and after two weeks of discussions with his Patriot friends at The Hague and merchants and bankers in Amsterdam, he departed for Paris with JQA. JA thought his stay in Europe would end shortly after negotiations with Great Britain were completed, and he wanted his son to come with him and serve as his secretary during the interim (JA, Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 3:141–142; Book of Abigail and JohnThe Book of Abigail and ohm Selected Letters of the Adams Family, 1762-1784, ed. L. H. Butterfield, Marc Friedlaender, and Mary-Jo Kline, Cambridge, 1975., p. 360–362).


       
      
      

      26.
      
      
       Je partis de la Haye á 6 heures du matin avec mon Pere, arrivé a Amsterdam á 1. heure aprés midi.
      
      

      28.
      
      
       Diné chés Mr. W. Willink.
      
      
       
        
   
   Wilhem Willink of Wilhem and Jan Willink, one of the three Amsterdam banking houses which raised the first Dutch loan for the United States in 1782 (JA, Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 3:125; 2:451).


       
      
      

      29.
      
      
       Diné chés Mr. Ingraham.
      
      

      30.
      
      
       Nous retournames à la Haye.
      
     